Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action.  

Per applicant’s arguments, the examiner currently rescinds the species requirement and thus all claims are examined.   

          Information Disclosure Statement 
The prior art documents submitted by Applicant(s) in the information Disclosure Statement(s) have all been considered and made of record (note the attached copy of form(s) PTO-1449). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Morioka” et. al., US 20140110570 A1. 
Regarding claims 1, Morioka teaches an optical receptacle 1 (excluding connector 10) for optically coupling a light emitting element or a light receiving element of a photoelectric conversion device 8,9 and an end surfaces of at least one optical transmission members 6 (of connector 10) when the optical receptacle 1 is disposed between the 

    PNG
    media_image1.png
    474
    657
    media_image1.png
    Greyscale



photoelectric conversion device 8/9 and the at least one optical transmission members 6 (clearly shown in at least fig. 1), the optical receptacle comprising: 
at least one first optical surface s1 disposed in a first surface, the first surface being opposite to the photoelectric conversion device when the optical receptacle is disposed between the photoelectric conversion device and the at least one optical transmission members (clearly shown in at least fig.1); 
at least one second optical surface disposed in the first surface (clearly shown in at least fig. 1); at least one third optical surface disposed in the first surface (clearly shown in at least fig. 1); at least one fourth optical surface disposed in a second surface at least one optical transmission members when the optical receptacle is disposed between the  photoelectric conversion device and the at least one optical transmission members (clearly shown in at least fig. 1); at least one fifth optical surface disposed in the second surface s2 (clearly shown in at least fig. 1); 
a first reflection surface (highlighted above) disposed on a light path between the first optical surface and the fifth optical surface, the first reflection surface being configured to reflect, toward the fifth optical surface, light entered from the first optical surface, or reflect, toward the first optical surface, light entered from the fifth optical surface (clearly shown in at least fig. 1); 3 a second reflection surface (highlighted above)  disposed on a light path between the second optical surface and the fourth optical surface, the second reflection surface being configured to reflect, toward the fourth optical surface, light entered from the second optical surface, or reflect, toward the second optical surface, light entered from the fourth optical surface (clearly shown in at least fig. 1); 3
and an inclined surface (item 15c surface) disposed between the first reflection surface and the fifth optical surface on the light path between the first optical surface and the fifth optical surface, wherein the inclined surface functions as a transmission surface when the inclined surface is covered with an optically transparent material (clearly shown in at least fig. 1); 3wherein the inclined surface functions as a reflection surface when the inclined surface is not covered with the optically transparent material (clearly shown in at least fig. 23-24); 3wherein, when the inclined surface functions as the reflection surface, the inclined surface reflects, toward the fifth optical surface, light 

However, Morioka does not teach the above covering optically transmissive material (optical filler) when not being covered in figure 1.  Such limitation in which the optical transmissive material is not covering the space over the inclined surface is taught in another embodiment in at least figure 23-24 which clearly teaches the above stated limitation.  And thus it would have been obvious to an ordinary artisan skilled in the art when the invention was made to modify an embodiment (i.e., figure 1) with that of another embodiment (i.e., figure 23-24) in which two different states of reflective and transmissive medium between the optical transmission (optical fiber) and photoelectric conversion device can take place so as to provide two different transmission path for optical transmission and receiving as the user desires.  

	Regarding claims 2-5, Morioko further teaches:
2. (Currently Amended) The optical receptacle according to claim 1, wherein the at least one first optical surface is a plurality of first optical surfaces., the plurality of first optical surfaces being disposed in a line in the first surface,4 wherein the at least one second optical surface is a plurality of second optical surfaces, the plurality of second optical surfaces being disposed in a line in the first surface in parallel to a line of the 
3. (Currently Amended) The optical receptacle according to claim 1, wherein the inclined surface is an inner surface of a recess formed in the optical receptacle (see at least fig. 1).  
4. (Currently Amended) An optical module comprising: a photoelectric conversion device including a substrate 7, at least one light emitting element 8 disposedclaim 1 (shown in at least fig 1). 
5 (New) The optical module according to claim 4, wherein the at least one light emitting element is a plurality of light emitting elements, the plurality of light emitting elements being disposed in a line on the substrate, wherein the at least one light receiving element is a plurality of light receiving elements, the plurality of light receiving elements being disposed in a line on the substrate in parallel to a line of the plurality of light emitting elements, wherein the at least one first optical surface is a plurality of first optical surfaces, the plurality of first optical surfaces being disposed in a line in the first 

Citation of Relevant Prior Art
Prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  In accordance with MPEP 707.05 the following references are pertinent in rejection of this application since they provide substantially the same information disclosure as this patent does.  These references are:
US 8235605 B2
US 20020131180 A1
US 20150338590 A1
US 20150131947 A1
US 20140270662 A1
US 20210063630 A1
US 20100278480 A1
US 20150331211 A1

US 20140328558 A1
US 20130266260 A1
US 20160202430 A1
US 7463339 B2
US 20110152790 A1
US 20180356341 A1
US 5565978 A



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH KIANNI whose telephone number is (571)272-2417.  The examiner can normally be reached on 9-19.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KAVEH C KIANNI/Primary Examiner, Art Unit 2883